DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Jan. 7, 2022 and Jan. 25, 2022 have been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 7 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2013/0131185 A1 (herein “Plettner”).
As to claims 3 and 7: Plettner describes a compound according to the presently recited chemical formula in which moiety R1 is hydrogen and in which R2 is allyl (see formula y for compound 5b{1,1} in Table 14 on p. 40).
Plettner does not disclose that the compound is polymerizable, as is presently recited. Because allyl groups are notoriously well known to be polymerizable, and further because Plettner’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Plettner’s compound is polymerizable.

Claims 3 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tetrahedron 2008, 64(14), 3212-3216 (herein “Biswas”).
As to claims 3 and 15: Biswas describes a compound according to the presently recited chemical formulas in which moiety R1 is methyl and in which R2 is allyl (see compound 5b in Scheme 1 on p. 3213).
Biswas does not disclose that the compound is polymerizable, as is presently recited. Because allyl groups are notoriously well known to be polymerizable, and further because Biswas’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Biswas’s compound is polymerizable.

Allowable Subject Matter

Claims 10-11 are allowed. Claim 16 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.



Response to Arguments

Applicant’s arguments filed Jan. 7, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.
The rejections that were set forth in the Office action mailed on Nov. 10, 2021 have been withdrawn in light of the amendments of the claims. In light of the amendments of the claims, new rejections have been set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764